Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on August 11, 2022.
Claims 1-12 and 15-16 are pending and examined below.
Claims 1, 2, 4, 5, 9, and 11 have been amended.
Claims 13 and 14 have been cancelled.
Claims 15 and 16 are added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 11, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”) in view of US 2015/0358329 (hereinafter “Noda”).
In the following claim analysis, Applicant’s claim language is presented in boldface and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

Referring to Claim 1, Tateishi discloses: a control device (1) for controlling a component (10) of a motor vehicle (Tateishi, Abstract, An on-board update device includes: an update information acquisition unit which acquires data from a device outside a vehicle; Fig. 2, ¶ 44, The processing unit 21 of the ECU), the control device (1) having comprising:
a processor (30) (Tateishi, ¶ 3, In each ECU that is in charge of vehicle control or a like process, a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored in a storage unit ); and
an interface (20) configured to receive a software update (Tateishi, Fig. 2, ¶ 44, The update information receiving unit 21a receives an update program transmitted), wherein
either the processor or the interface is configured to activate a blocking mechanism (Tateishi, Fig. 3, ¶ 48-49, Prior to the start of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command to prohibit communication between each ECU 2 to be updated) in a time-controlled (Tateishi, Fig. 3, ¶ 48-49, Prior to the start [as a time-controlling of the activation of the blocking mechanism] of the update process of the program 22a in each ECU 2, the prohibition processing unit 11b gives a communication prohibition command), event-controlled (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated) and/or signal- manner (Tateishi, Fig. 6, ¶ 68, After the gateway 10 has acquired [a signal- controlled manner to activate the blocking mechanism] the update programs from the server device 9, communication prohibition commands to prohibit communication between each ECU 2 to be updated).
	Tateishi’s blocking mechanism does not appear to explicitly disclose the activated blocking mechanism cannot be deactivated. and the interface (20) is configured to allow communication with the control device (1) when the blocking mechanism is activated, and wherein the control device (1) is configured to in response to activation of the blocking mechanism, inhibit the application of the software update. However, in an analogous art to the claimed invention in the field of software update, Noda teaches the activated blocking mechanism cannot be deactivated (Noda, Fig. 5-7, ¶ 87-88, The security controller 10 acquires [after activation] the position information relevant to the vehicle 1 with the position information acquisition unit 13, and restricts the addition and update of programs depending on whether or not the vehicle 1 is positioned at a predetermined position or within a predetermined position region. Thus, it is possible to prevent the addition, update or the like of unauthorized programs prepared by malicious third parties [Thus, the function of the security controller as a blocking mechanism continues to block unauthorized programs and the function is not deactivated.]). and the interface (20) is configured to allow communication with the control device (1) when the blocking mechanism is activated (Noda, Fig. 2, ¶ 50, The in-car communication unit 16 connects to the gateway 30 installed in the vehicle 1 … The in-car communication unit 16 transmits the information given from the CPU 11 to the gateway 30, and feeds the information received from the gateway 30 to the CPU 11; ¶ 62, The security controller 10 determines [after activation], as an access permission level, the access authorization level permitting access, for each type of information (that is, each type of information to be transmitted or received with the in-car communication unit 16) to be transmitted or received via the in-car network of the vehicle 1; ¶ 65, When the access authorization level of the program is equal to or greater than the access permission level of the information, the CPU 11 permits the access of the information by this program [the communication is allowed] … when the access authorization level of the program is less than the access permission level of the information, the CPU 11 does not permit the access to the information with this program [Thus, the program is blocked]), and wherein the control device (1) is configured to in response to activation of the blocking mechanism, inhibit the application of the software update (Noda, Fig. 5-6, ¶ 86, The communication system with the above configuration according to this embodiment is configured to allow the ECUs 50 and the like installed in the vehicle 1 to communicate with the terminal devices 3, or the server device 5 and the like by way of the security controller 10. … The security controller 10 performs the processing for restricting the access to the information of the in-car network; ¶ 87, the security controller 10 performs the processing for restricting the information transmission … to prevent [configured to inhibit unauthorized programs of the software update] unauthorized programs from improperly transmitting the information to the in-car network).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Noda before him/her to add Noda’s functionalities for vehicle software update to Tateishi’s updating system including that the activated blocking mechanism cannot be deactivated. and the interface (20) is configured to allow communication with the control device (1) when the blocking mechanism is activated, and wherein the control device (1) is configured to in response to activation of the blocking mechanism, inhibit the application of the software update, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method for communication restriction, which prevent malicious programs to an in-car network by using a security controller. The security controller restricts the transmission depending on the access authorization level of each program and the access permission level of each type of information in case of transmitting the information to the in-car network by the program execution (Noda, Abstract).

As to claim 3, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to connect the control device (1) to the motor vehicle, via a bus system (Tateishi, ¶ 3, A vehicle is conventionally equipped with a plurality of communication devices such as ECUs (Electronic Control Units), which are connected via communication lines such as CAN (Controller Area Network) buses and thereby capable of transmitting and receiving information to/from each other)).

As to claim 4, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to activate the blocking mechanism (Tateishi, Fig. 3, ¶ 48, The processing unit 11 [an interface] executes the programs stored in the storage unit 12, ROM, or the like, and thereby enables software-like functional blocks such as an update information acquisition unit 11a, a prohibition processing unit 11b [including Noda’s security controller]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Noda before him/her to add Noda’s functionalities for vehicle software update to Tateishi’s updating system including that the interface (20) is configured to activate the blocking mechanism, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method for communication restriction, which prevent malicious programs to an in-car network by using a security controller. The security controller restricts the transmission depending on the access authorization level of each program and the access permission level of each type of information in case of transmitting the information to the in-car network by the program execution (Noda, Abstract).

As to claim 5, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the processor (30 is configured to activate the blocking mechanism (Noda, ¶ 69, the CPU 11 of the security controller 10 permits the processing for adding or updating the program if the position of the vehicle 1 …  If the vehicle 1 is not positioned at the registered position, the CPU 11 does not permit the processing for adding or updating any program, and will not perform the processing therefor.).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Noda before him/her to add Noda’s functionalities for vehicle software update to Tateishi’s updating system including that the processor (30 is configured to activate the blocking mechanism, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to utilize CPU of a  security controller to permit/prevent the processing for adding or updating the program. If the vehicle 1 is not positioned at the registered position, the CPU 11 does not permit the processing for adding or updating any program, and will not perform the processing therefor (Noda, ¶ 69).

As to claim 7, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the interface (20) is configured to receive signals on a vehicle bus connected to it, wherein the interface and/or- the processor (30) is/are configured to evaluate the signals and to activate the blocking mechanism in dependence on defined events, received signals, and/or a combination thereof (Tateishi, Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated) and/or signal- controlled manner (Tateishi, Fig. 6, ¶ 68, . After the gateway 10 has acquired [a signal- controlled manner to activate the blocking mechanism] the update programs from the server device 9, communication prohibition commands to prohibit communication between each ECU 2 to be updated).

As to claim 8, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein the control device (1) is configured to activate the blocking mechanism during or after the production of the control device (1) and/or during or after the motor vehicle production and/or during the first use of the motor vehicle by the end customer (Tateishi, ¶ 3, A vehicle is conventionally equipped with a plurality of communication devices such as ECUs (Electronic Control Units), … In each ECU that is in charge of vehicle control or a like process [after the motor vehicle production], a processor such as a CPU (Central Processing Unit) retrieves and executes a program stored; ¶ 97, the gateway 10 acquires the time information by a function (e.g., the clock function) of the processing unit 11, and performs the update processes of the ECUs 2 according to the time information. For example, the gateway 10 performs the update processes at the time when the user is unlikely to use the vehicle 1 (e.g., 3:00 a.m.). Eventually, the user is less likely to use the vehicle 1 while the update processes of the ECUs 2 are in progress).

As to claim 9, the claim is a method claim corresponding to the device claim 1. Therefore, it is rejected under the same rational set forth in the rejection of the device claim. 

As to claim 10, the rejection of claim 9 is incorporated. Tateishi as modified further discloses the following step: 
activating (140) the blocking mechanism when it is detected that the motor vehicle is used by evaluating signals received by the interface (20) (Tateishi, ¶ 97, the gateway 10 acquires the time information by a function (e.g., the clock function) of the processing unit 11, and performs the update processes of the ECUs 2 according to the time information. For example, the gateway 10 performs the update processes at the time when the user is unlikely to use the vehicle 1 (e.g., 3:00 a.m.). Eventually, the user is less likely to use the vehicle 1 while the update processes of the ECUs 2 are in progress). 

As to claim 12, the rejection of claim 9 is incorporated. Tateishi as modified further discloses wherein the method is run through for each signal received at the interface (20), and in that the run-through of the method (100) is ended when the blocking when the blocking mechanism is activated (Tateishi, Fig. 3, ¶ 48, The processing unit 11 executes the programs stored in the storage unit 12, ROM, or the like, and thereby enables [implementing] software-like functional blocks such as an update information acquisition unit 11a, a prohibition processing unit 11b; Fig. 3, ¶ 55, After the gateway 10 has received [as an event-controlling of the activation of the blocking mechanism] the update program, the prohibition processing unit 11b in the processing unit 10 gives a communication prohibition command to prohibit communication between each ECU 2 to be updated).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”), in view of US 2015/0358329 (hereinafter “Noda”), and further in view of US 2018/0232224 (hereinafter “Mori”).

As to claim 2, the rejection of claim 1 is incorporated. Tateishi as modified discloses wherein the interface (20) is configured to receive and transmit internal data when the blocking mechanism is activated (Noda, Fig. 5, ¶ 74-75, The CPU 11 of the security controller 10 determines [when the blocking mechanism is activated] whether a request for addition or update of a program has been received; ¶ 76, the CPU 11 acquires the position information …  determines whether the vehicle 1 is positioned at the predetermined position (step S9). If the vehicle 1 is not positioned at the predetermined position (S9: NO), the CPU 11 does not add or update the program [Thus, block the application of the software update], generates the log information 17e [internal data], stores the same in the storage unit 17), but does not appear to explicitly disclose wherein the interface (20) is configured to receive and transmit traceability data, status information and/or device configurations when the blocking mechanism is activated. However, in an analogous art to the claimed invention in the field of data updates, Mori teaches wherein the interface (20) is configured to allow a communication with the blocking mechanism activated, with internal data, traceability data, status information and/or device configurations continuing to be received or transmitted (Mori, Fig. 2, ¶ 92-93, The microcomputer 11 causes the storage 112 to store, before the soft reset, the update requesting information 112a indicating that the updating request is received, causes the storage 112 to store the soft-reset history 112b … Thus, by employing the ECU 10 according to the present embodiment, it is possible to prevent an erroneous start of the updating program 112d). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi and Mori before him/her to incorporate Mori’s communication method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement Mori’s microcomputer functions to reduce a risk in which the power supply IC 12 determines an operation abnormality during program shifting and to prevent a hard reset caused by the power supply IC 12 during program shifting (Mori, ¶ 102).

As to claim 11, the rejection of claim 9 is incorporated and the claim is a method claim corresponding to the device claim 2. Therefore, it is rejected under the same rational set forth in the rejection of the device claim. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”), in view of US 2015/0358329 (hereinafter “Noda”), and further in view of US 8,702,450 (hereinafter “Nass”).

As to claim 6, the rejection of claim 1 is incorporated. Tateishi as modified does not appear to explicitly disclose a housing, and the processor (30) is arranged within the housing, wherein the housing is filled with a curing potting compound in such a way that contacting of the processors (30) is possible only after at least partial removal of the potting compound. However, in an analogous art to the claimed invention in the field of data processing, Nass teaches a housing, and the processor (30) is arranged within the housing, wherein the housing is filled with a curing potting compound in such a way that contacting of the processors (30) is possible only after at least partial removal of the potting compound (Nass, Claim 5, after the filling up of the space and curing of the potting compound, removing the surrounding second housing the first housing forming a unit with a sheath surrounding the first housing … such that after the curing a final shape of the connecting component is presented, said shape requiring no further processing). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi as modified and Nass before him/her to incorporate Mori’s method, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adapt a connecting component which is needed in order to connect two or more electrical conductors or cables to one another. The connecting component comprises at least two coupling elements with contact elements held therein, a device for contacting the contact elements among themselves, and a housing which accommodates the coupling elements. … An additional advantage of polyurethane is its rapid reaction time, which is needed in order to be able to carry out the process economically (Nass, co. 3, lines 65-67).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0183674 (hereinafter "Tateishi”), in view of US 2015/0358329 (hereinafter “Noda”), and further in view of US 2006/0143716 (hereinafter “Ikemoto”).

As to claim 15, the rejection of claim 1 is incorporated. Tateishi as modified further discloses wherein after activation of the blocking mechanism, the control device (1) prevents update (Noda, Fig. 5, ¶ 74-75, The CPU 11 of the security controller 10 determines [when the blocking mechanism is activated] whether a request for addition or update of a program has been received; ¶ 76, the CPU 11 acquires the position information …  determines whether the vehicle 1 is positioned at the predetermined position (step S9). If the vehicle 1 is not positioned at the predetermined position (S9: NO), the CPU 11 does not add or update the program), but does not appear to explicitly disclose the control device (1) prevents changing parameters and settings of the control device (1) by inhibiting writing to storage devices in which parameters and settings are stored. However, in an analogous art to the claimed invention in the field of controlling software, Ikemoto teaches the control device (1) prevents changing parameters and settings of the control device (1) by inhibiting writing to storage devices in which parameters and settings are stored (Ikemoto, ¶ 13, the system … does not allow detailed settings such that a certain terminal is permitted to read but not to write).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Tateishi as modified and Ikemoto before him/her to incorporate Ikemoto’s method to Tateishi’s updating system as modified, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to implement a permission list setting unit sets a connection permission list holding information defining connection devices whose connection is to be permitted, and a list memory stores the connection permission list. If the connection device corresponds to any one of the connection-permitted devices, connection of the device is permitted; if not, connection of the device is forbidden (Ikemoto, Abstract).

As to claim 16, the rejection of claim 9 is incorporated and the claim is a method claim corresponding to the device claim 15. Therefore, it is rejected under the same rational set forth in the rejection of the device claim. 

Response to Arguments
Applicant’s arguments filed on 8/11/2022 have been considered, but are moot in view of the new ground(s) of rejection and detailed explanations are shown in the claim rejections section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAXIN WU/            Primary Examiner, Art Unit 2191